Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 1/28/22 was considered.
3.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nale,  U.S. Patent No. 20190066808.
With regard to claim 1, 9, 12 and 16, Nale discloses a memory device comprising: a memory array having cells arranged in rows and columns (fig. 2, storage cell memory 201, located in rows and columns), wherein a subset of the cells in each of the rows holds a row activation count for each row (fig. 2, the right most columns of the 
With regard to claim 2, 10, 13, and 17, Nale discloses wherein the service unit (fig. 2, 203 or fig. 4, 403) comprises a refresh unit (fig. 4, refresh logic 405), the service criteria comprise refresh criteria, the service comprises the refresh unit refreshing the one or more other rows, and the counter unit (fig. 2, 203, fig. 4, 403) comprises: incrementing circuitry (fig. 4, 404) that increments the row activation count (page 2, [0028], line 1-5); and alert circuitry (fig. 3, 305) sending Row Hammer Protection Alarm) that alerts the refresh unit that the row activation count for the row has satisfied the refresh criteria (page 2, [0028], line 5-12).
With regard to claim 3, 14 and 18, Nale discloses wherein the incrementing circuitry (fig. 404) comprises: read circuitry that reads out (fig. 4, 403, read signal line) the row activation count from a row buffer (page 2, [0028], line 1-5); adder circuitry (fig. 4, 404) that increments the row activation count by one (page 2, [0028], line 4-12); and  write circuitry that writes back (fig.3, step 306) the row activation count in an incremented state to the row from which it was read (page 3, [0031]).

With regard to claim 5 and 11, Nale discloses wherein the row comprises an aggressor row (fig. 5, within the refresh command control 512 that assists row hammer treatment) (page 1, [0015]) in a security exploitation and wherein the one or more other rows comprise victim rows targeted by the security exploitation (page 4,line 0052]) and (page 1, [0016] – victim row).
With regard to claim 6, Nale discloses wherein the cells in the memory array comprise dynamic random-access memory (DRAM) cells (page 1, [0010]).
With regard to claim 7 and 20, Nale discloses wherein the counter unit zeros a bit of the row activation count of the row in response to a normal refresh of the row (page 1, [0018] and page 3, [0042]).
With regard to claim 8, Nales discloses wherein the service unit comprises one or more of a row copying unit, a row moving unit, and a row zeroing unit, and wherein the service comprises one or more of the row copying unit copying the one or more rows, the row moving unit moving the one or more rows, and the row zeroing unit zeroing-out the one or more rows (page 3, [0031], [0036]-[0037]) and  [0042]).


Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. He et al (10790005) and Ayyapureddi (20220068364) disclose a memory device including a memory unit and a control circuit is provided. The memory unit includes a plurality of memory banks. The memory banks are at least divided into a first group and a second group. The control circuit is coupled to the memory unit. The control circuit is configured to perform a first refresh operation on the first group and the second group. When the control circuit performs the first refresh operation on one of the first group and the second group, the control circuit performs a second refresh operation on a victim row of the other one of the first group and the second group. In addition, a method for refreshing a memory device is also provided.
6.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 



/CONNIE C YOHA/Primary Examiner, Art Unit 2825